Exhibit Aceto Corporation One Hollow Lane Lake Success, New York 11042-1215 NEWS RELEASE FOR IMMEDIATE RELEASE ACETO ANNOUNCES FISCAL 2 Q2 2009 Net Income Up 20.3% vs. 2008 LAKE SUCCESS, NY – February 6, 2009 – Aceto Corporation (NASDAQ:ACET), a global leader in the sourcing, quality assurance, regulatory support, marketing and distribution of chemically derived pharmaceuticals, biopharmaceuticals, specialty chemicals and crop protection products, today announced results of operations for its fiscal 2009 second quarter and six months ended December 31, 2008. Net sales for the fiscal 2009 second quarter were $74.2 million, a decrease of 3.7% from $77.1 million in the year ago quarter. Gross profit decreased 5.9% to $11.7 million in the 2009 fiscal quarter compared to $12.5 million in the 2008 quarter. SG&A expenses remained relatively flat at $10.5 million in the 2009 fiscal quarter compared to $10.6 million in the year ago comparable quarter. Net income increased 20.3% to $1.1 million, or $0.04 per diluted share, up from $0.9 million or $0.04 per diluted share in the 2008 quarter. Net sales for the six months ended December 31, 2008 were $168.1 million, a 7.3% increase from $156.6 million for the fiscal 2008 comparable period. Gross profit for the first half of fiscal 2009 was $30.7 million, an increase of 13.5% from $27.0 million in the first half of fiscal 2008. Net income was $5.6 million, or $0.23 per diluted share for the first half of fiscal 2009, compared to $2.2 million, or $0.09 per diluted share in the first six months of fiscal 2008. Leonard S. Schwartz, Chairman and CEO of Aceto stated, “Our second quarter results were impacted by the very difficult economic environment that we have been operating in which has affected almost all of the chemical consuming industries.During the quarter, sales in our Health Sciences segment declined 2.1% from the 2008 comparable quarter, largely the result of a decline in sales of pharmaceutical intermediates. Sales in our Chemicals & Colorants business segment declined 5.9% compared to the 2008 comparable quarter, largely the result of declines in the sales of pigment intermediates, aroma chemicals and international sales.These declines were partially offset by an increase in sales into the surface coatings industry. Sales in our Crop Protection segment decreased 4.9% from the 2008 comparable quarter, largely the result of decreased sales of our sprout inhibitor products, which is largely dependent on the size of the potato crop harvest.” “In the latter part of 2008, it became evident to us that the economic environment which we were operating in was only going to get more challenging.Since we have always been committed to enhancing the sustainable growth of Aceto, we made a conscious decision to try and better understand the future dynamics of the various markets and business segments that Aceto participates in.To do this, we made a decision to go back in time and study some history to get a better understanding as to how successful companies operated during the Great Depression. We found that successful companies during that period of time had similar characteristics; little or no debt, strong positive cash flows, maintained strong brands, supported their brands by advertising, and provided the best value to the customer in the most cost-effective manner.” “As a result of this research and our commitment to enhancing long-term, sustainable growth for the Company, we have decided to take what we consider to be a very unique action and create a definable industrial brand for Aceto.An industrial brand is very unique and is usually only utilized by very large companies. Additionally, what is more unique in our situation is that Aceto is solely a distribution company and we are not aware of any other distribution company that has ever created an industrial brand. Our brand, which we intend to promote across a range of our business segments and geographical areas, is “Enabling Quality Worldwide” which truly represents one of Aceto’s core functionalities, our unique ability to provide quality products from the most cost effective global sources that meet the needs of our customers: the global chemical, pharmaceutical and agricultural industries.” Updating the status of Aceto’s Strategic Initiatives, Mr. Schwartz commented: · Companion animal vaccines – The field safety testing, which we believe is the final major step in the approval process is progressing. While we remain confident that this field safety test will be successful, please do not forget that this is a regulatory review and while we are doing everything that we can to expedite the process, there can be no assurance given as to when the approval process will be 100% completed. · Entering the Japanese pharmaceutical market – We continue to be encouraged by our early successes in Japan where we have already received and delivered three orders, and are enhancing our resources there to continue to move forward into the market and particularly, to pursue business opportunities for the large number of sample requests that we have received. We believe that our activities in Japan will be aided by the need for Japanese pharmaceutical companies to reduce costs. · Finished dosage form generic drugs – OurMedicare, Medicaid and private insurance reimbursement issues have been resolved effective February 1 and all systems are now in place to sell our product.The first shipment of Odansetron will be on its way to our facilities in the United States shortly.Once the product is received, we will commence our marketing activities.In addition, we are continuing our efforts to enhance and develop our pipeline of products for finished dosage form generic drugs. “For the past several quarters, we have been discussing the fact that we have several new products in our crop protection pipeline that were in various states of review by the EPA.I am pleased to announce that we have received our EPA registration (license to sell) for the first of these, Halosulfuron, a herbicide used to control sedge on rice, vegetables and turf and ornamental grasses.We believe that we will begin selling Halosulfuron in the upcoming 2009 growing season. We also have three additional crop protection products for which we have already filed with the EPA for registrations.In addition to these products, we continue to look for other products to expand our crop protection pipeline.” “With respect to the opening of a representative office in Vietnam, all indications from the Vietnamese government are that our application to open the office will be approved shortly.” Mr.
